            Case 1:19-cr-00118-RA Document 31 Filed 10/18/19 Page 1 of 1




                                                         October 18, 2019
BY ECF

Honorable Ronnie Abrams
United States District Judge
Southern District of New York
New York, New York 10007

Re:   United States v. Jesus Wilfredo Encarnacion
      19 Cr. 118 (RA)

Dear Judge Abrams,

       I was informed by the government this afternoon that their mental health expert
intends to meet with Mr. Encarnacion next week (though they declined to disclose the
exact date). I had previously informed the government that I objected to any meeting
with my client outside my presence, based on Mr. Encarnacion’s statutory and
constitutional rights. The government informed me today that they intend to proceed
with an evaluation outside my presence. We respectfully request that the Court set a
schedule for legal briefing regarding this matter and that any evaluation be postponed
until the conclusion of that briefing and the Court’s decision on the issue.

                                    Respectfully submitted,

                                    /s/ Sarah Baumgartel
                                    Sarah Baumgartel, Esq.
                                    Assistant Federal Defender
                                    Tel.: (212) 417-8772

cc:   AUSA Kimberly Ravener (by ECF)
      AUSA David Denton (by ECF)
